        Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               5/29/2020

    Mario Valdiviezo,

                            Plaintiff,
                                                                             15-cv-3902 (AJN)
                   –v–
                                                                           OPINION & ORDER
    City of New York, et al.,

                            Defendants.




ALISON J. NATHAN, United States District Judge:

         Plaintiff Mario Valdiviezo brings this action pursuant to 42 U.S.C. § 1983 against the

City and several individual officers allegedly involved in the violation of his constitutional

rights. Defendants move for summary judgment on Valdiviezo’s remaining claims and, for the

following reasons, the Court GRANTS Defendants’ motion.

I. BACKGROUND 1

         This Opinion assumes familiarity with the general factual background articulated in the

Court’s prior Opinion and Order dated March 29, 2017. See Dkt. No. 45. In brief, Valdiviezo

alleges that three separate incidents that occurred while he was incarcerated resulted in

deprivations of his constitutional rights in violation of 42 U.S.C. § 1983. The first incident

involved a fall in a prison shower on August 12, 2014 and medical care he received thereafter.

Third Am. Compl. at 2. Valdiviezo alleges that the conditions of the prison showers were

“unsanitary” and “deplorable” for at least eighteen months. Id. at 2, 4. He further alleges that


1
 The following facts are taken from Valdiviezo’s Third Amended Complaint, Dkt. No. 32, and the parties’ Rule
56.1 statements, Dkt. No. 67; Dkt. No. 71 at 1–4.



                                                       1
      Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 2 of 10



after he fell, he was dropped twice by detainees who were ordered by medical staff members to

carry him out of the shower. Id. at 2. The second incident involved the flooding of Valdiviezo’s

cell block on two separate occasions. According to Valdiviezo, on both December 31, 2014 and

January 19, 2015, his cell block flooded with “sewage,” “human waste,” “feces,” and “polluted

water.” Id. at 3, 6. He further alleges that prison officials refused to move him or allow him to

clean his cell. Id. at 3. The third incident involved the disturbance of Valdiviezo’s sleep by

another prisoner. According to Valdiviezo, on the night of December 31, 2014 (the same night

as the first of the above-mentioned floods), he was “expos[ed] to [the] extreme behavior,”

namely the “constant screaming,” of another prisoner, which deprived him of sleep that night.

Id.

       Valdiviezo commenced this litigation on May 12, 2015 by filing a Complaint. Dkt. No.

2. It is undisputed that on May 22, 2015, just ten days after filing his Complaint in this action,

Valdiviezo settled an unrelated action brought against the City of New York and several of its

employees in Bronx Supreme Court. The stipulation of settlement was executed that day by

Valdiviezo’s attorney, Jeffrey Zeichner, on Valdiviezo’s behalf. Dkt. No. 67 ¶ 6; Dkt. No. 71 at

2–3; see also Dkt. No. 65-2. The following day, Valdiviezo himself executed a general release

in exchange for $3000. Dkt. No. 67 ¶ 7; Dkt. No. 71 at 3; see also Dkt. No. 65-1. Valdiviezo

was represented by Zeichner when he executed the release. Dkt. No. 67 ¶¶ 7–9; Dkt. No. 71 at

2–3; see also Dkt. No. 65-1 (demonstrating that Zeichner notarized Valdiviezo’s signature on the

general release).

       In the general release, Valdiviezo agreed to:

       release and forever discharge the City of New York, and all past and present officers,
       directors, managers, administrators, employees, agents, assignees, lessees, and
       representatives of the City of New York … , collectively the “RELEASEES”, from any



                                                 2
       Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 3 of 10



        and all claims, causes of action, suits, debts, sums of money, accounts, controversies,
        transactions, occurrences, agreements, promises, damages, judgments, executions, and
        demands whatsoever, known or unknown, which RELEASOR had, now has or hereafter
        can, shall, or may have, either directly or through subrogees or other third persons,
        against the RELEASEES for, upon or by reason of any matter, cause or thing whatsoever
        that occurred through the date of this RELEASE.

Dkt. No. 65-1.

        Subsequent to signing the general release, Valdiviezo amended his Complaint three

times, first on September 24, 2015, Dkt. No. 6, again on April 20, 2016, Dkt. No. 22, and finally

on July 26, 2016, Dkt. No. 32. The Third Amended Complaint, filed on July 26, 2016, is the

operative complaint in this action. It asserts claims against the City, two corrections officers, and

two unknown medical staff members for unconstitutional conditions of confinement and

deliberate indifference to his serious medical needs in violation of the Eighth Amendment.

        In its Opinion and Order dated March 29, 2017, see Dkt. No. 45, the Court dismissed

Valdiviezo’s Third Amended Complaint in its entirety with prejudice. On October 18, 2018, the

Second Circuit affirmed the Court with respect to Valdiviezo’s claims against the corrections

officers identified in the Third Amended Complaint and all but one of his claims against the

City. See Valdiviezo v. Boyer, 752 F. App’x 29, 33 (2d Cir. 2018) (summary order). It vacated

and remanded his claim against the two unknown medical staff members, as well as his claim

against the City for unsanitary shower conditions. See id. In the summary judgment motion now

before the Court, which the City filed on August 16, 2019, it moves to dismiss the claims that

remain in this case. 2 See Dkt. No. 64.



2
  Though Defendants requested to move for summary judgment prior to the close of fact discovery, see Dkt. No. 59,
they did not ultimately move for summary judgment until after the August 10, 2019 deadline for the close of fact
discovery, see Dkt. No. 57 (granting Defendants’ request for an extension of the close of fact discovery from June
10, 2019 to August 10, 2019); Dkt. No. 63 (granting Defendants’ request to extend the summary judgment filing
deadline to August 16, 2019).



                                                        3
      Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 4 of 10



II. SUMMARY JUDGMENT STANDARD

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). In determining whether summary judgment is warranted, the court must “construe the

facts in the light most favorable to the non-moving party and resolve all ambiguities and draw all

reasonable inferences against the movant.” Delaney v. Bank of Am. Corp., 766 F.3d 163, 167

(2d Cir. 2014) (internal quotation marks and alterations omitted). There is a genuine dispute of

material fact if a reasonable jury could decide in the non-moving party’s favor. Nabisco, Inc. v.

Warner-Lambert Co., 220 F.3d 43, 45 (2d Cir. 2000). If the court determines that “the record

taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is

no genuine issue for trial,” and summary judgment should be granted to the moving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal

quotation marks omitted).

       It is generally “the movant’s burden to show that no genuine factual dispute exists.” Vt.

Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). However, when the

burden of proof at trial would fall on the non-moving party, the moving party may meet its

burden by “point[ing] to a lack of evidence . . . on an essential element” of the non-moving

party’s claim. Simsbury-Avon Preservation Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199,

204 (2d Cir. 2009). To survive a summary judgment motion, the non-moving party must then

“come forward with admissible evidence sufficient to raise a genuine issue of fact for trial.”

CILP Assocs., L.P. v. Pricewaterhouse Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) (citation

omitted). In doing so, the non-moving party “must do more than simply show that there is some

metaphysical doubt as to the material facts, and may not rely on conclusory allegations or



                                                  4
      Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 5 of 10



unsubstantiated speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d

Cir. 2015) (quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)).

    Finally, “[i]t is well established that the submissions of a pro se litigant must be construed

liberally and interpreted ‘to raise the strongest arguments that they suggest.’” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis omitted) (quoting Pabon v.

Wright, 459 F.3d 241, 248 (2d Cir. 2006)). “This policy of liberally construing pro se

submissions is driven by the understanding that ‘[i]mplicit in the right of self-representation is an

obligation on the part of the court to make reasonable allowances to protect pro se litigants from

inadvertent forfeiture of important rights because of their lack of legal training.’” Id. at 475

(quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.1983)). Indeed, the Second Circuit has

specifically made clear that “special solicitude should be afforded pro se litigants generally,

when confronted with motions for summary judgment.” Graham v. Lewinski, 848 F.2d 342, 344

(2d Cir. 1988). “However, a pro se party’s ‘bald assertion,’ completely unsupported by

evidence, is not sufficient to overcome a motion for summary judgment.” Lee v. Coughlin, 902

F. Supp. 424, 429 (S.D.N.Y. 1995) (citing Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

III. DISCUSSION

       Defendants argue that they are entitled to summary judgment on Valdiviezo’s remaining

claims because these claims are barred by the general release Valdiviezo signed on May 23,

2015. Valdiviezo, on the other hand, argues that the release does not bar his claims because it

was not entered into by him knowingly and voluntarily and therefore is invalid.

       A. Choice of Law
       The Court must first decide the threshold issue of what law applies to the validity of the

general release. As a general matter, “federal law governs the validity of releases of federal



                                                  5
      Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 6 of 10



causes of action,” but courts “look to state law to provide the content of federal law.” Olin Corp.

v. Consol. Aluminum Corp., 5 F.3d 10, 15 (2d Cir. 1993). Accordingly, several courts in this

Circuit have looked to New York state law to determine whether a general release acts to bar

§ 1983 claims asserted by plaintiffs alleging violations of their constitutional rights. See, e.g.,

Cuffee v. City of New York, No. 15-cv-8916 (PGG) (DF), 2018 WL 1136923, at *6 (S.D.N.Y.

Mar. 1, 2018); Arzu v. City of New York, No. 13-cv-5980 (RA), 2015 WL 4635602, at *4

(S.D.N.Y. Aug. 3, 2015); Cuadrado v. Zito, No. 13-cv-3321 (VB), 2014 WL 1508609, at *2

(S.D.N.Y. Mar. 21, 2014). However, where, as here, a release would “waive a fundamental

constitutional right,” other courts have found that the question of validity is controlled by federal

law without reference to the relevant state law to provide the content of the federal law. See,

e.g., Valdiviezo v. Greer, No. 14-cv-4897 (KAM), 2018 WL 4863584, at *6 (E.D.N.Y. Oct. 4,

2018) (collecting cases), aff’d, 787 F. App’x 48 (2d Cir. 2019) (summary order).

       The Court does not find it necessary to determine whether it should evaluate the validity

of the release under state or federal law, because it concludes that the outcome would be the

same under either standard. See Valdiviezo, 787 F. App’x at 49 (determining, with respect to the

very release at issue in this litigation, that the court need not “determine whether [the district]

court should have evaluated the contract’s validity under state or federal law because . . . the

outcome would be the same under either standard”). Indeed, under either standard a release is

only valid if it is knowing and voluntary. Compare Pampillonia v. RJR Nabisco, Inc., 138 F.3d

459, 463 (2d Cir. 1998) (“Under New York law, a release that is clear and unambiguous on its

face and which is knowingly and voluntarily entered into will be enforced.”) with Murray v.

Town of N. Hempstead, 853 F. Supp. 2d 247, 259 (E.D.N.Y. 2012) (“[A] waiver of constitutional




                                                  6
        Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 7 of 10



rights must be based upon clear and convincing evidence to demonstrate that the waiver is

knowing, voluntary, and intelligent.” (citing Faretta v. California, 422 U.S. 806, 835 (1975))).

        For the purposes of its analysis in this Opinion and Order, though, the Court will apply

federal law—without reference to state law to supply its contents—because the parties have

“manifested their acquiescence” to federal law controlling. See Lloyd v. City of New York, No.

15-cv-8539 (RJS), 2017 WL 2266876, at *2 (S.D.N.Y. May 22, 2017) (applying New York law

to the validity of the release at issue because the parties “impliedly manifested their acquiescence

to New York law controlling” (quoting DER Travel Servs., Inc. v. Dream Tours & Adventures,

Inc., No. 99-cv-2231 (HBP), 2005 WL 2848939, at *6 (S.D.N.Y. Oct. 28, 2005))); see also Dkt.

No. 71 at 10 (citing, in Valdiviezo’s opposition brief, to the federal standard); Dkt. No. 74 at 2

(conceding, in Defendants’ reply brief, that courts in this jurisdiction “typically” apply federal

law).

    B. Defendants are Entitled to Summary Judgment
        The Second Circuit has made clear that, under federal law, the “validity of a release is a

peculiarly fact-sensitive inquiry,” which requires the Court to assess the “totality of the

circumstances” to determine whether the release of claims—and any concomitant waiver of

constitutional rights—was knowing and voluntary. See Livingston v. Adirondack Beverage Co.,

141 F.3d 434, 437–38 (2d Cir. 1998); see also Charlery v. City of New York Dep’t of Educ., 737

F. App’x 54 (2d Cir. 2018) (summary order). The factors courts consider in conducting this

inquiry include:

        1) the plaintiff’s education and business experience, 2) the amount of time the plaintiff
        had possession of or access to the agreement before signing it, 3) the role of plaintiff in
        deciding the terms of the agreement, 4) the clarity of the agreement, 5) whether the
        plaintiff was represented by or consulted with an attorney, and 6) whether the




                                                  7
      Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 8 of 10



       consideration given in exchange for the waiver exceeds . . . benefits to which the
       [plaintiff] was already entitled by contract or law.

Livingston, 141 F.3d at 438; see also Charlery, 737 F. App’x at 54–55.

       The Court applies these factors in determining whether the general release constitutes a

valid knowing and voluntary waiver of the § 1983 claims now before the Court. Factors four,

five, and six weigh heavily in favor of the validity of the release. Indeed, the release, which is

only one page long, is abundantly clear. By its terms, it releases the City and its employees

“from any and all claims, causes of action, [and] suits” which Valdiviezo “had, now has or

hereafter can, shall, or may have . . . against the [the City] for, upon or by reason of any matter,

cause or thing whatsoever that occurred through” May 23, 2015. Dkt. No. 65-1. Directly above

Valdiviezo’s signature, the release states “THE UNDERSIGNED HAS READ THE

FOREGOING RELEASE AND FULLY UNDERSTANDS IT.” Id. Moreover, Valdiviezo was

represented by counsel when he executed the release. See Dkt. No. 67 ¶¶ 7–9; Dkt. No. 71 at 2–

3; see also Dkt. No. 65-1. And, in consideration for executing the release, Valdiviezo received

$3,000, an amount he does not appear to have otherwise been entitled to receive. Dkt. No. 65-1.

       Though Valdiviezo argues that the first three factors weigh against the validity of the

release, he offers no admissible evidence showing that the release is not enforceable, “as

necessary to raise a genuine dispute as to a material fact.” Valdiviezo, 2018 WL 4863584, at *7.

He states in his memorandum of law in opposition to Defendants’ summary judgment motion

that his reading and writing skills are below a tenth grade level; that he was presented with the

release the same day he signed it; and that he is not fluent in English and was not provided with a

translation of the release or a translator at the time of execution. Dkt. No. 71 at 10. He also

states in his Rule 56.1 statement—without citing to any evidence in the record—that he did not




                                                  8
       Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 9 of 10



understand the content of the general release because it was not translated for him. Dkt. No. 71

at 3. However, a “memorandum of law . . . is not evidence at all,” and neither the statements in

Valdiviezo’s memorandum of law, nor the statements in his Rule 56.1 statement, are supported

by any evidence in the record now before the Court on summary judgment. See Giannullo v.

City of New York, 322 F.3d 139, 142–43 (2d Cir. 2003) (concluding the record did not support

district court’s determination that defendants were entitled to summary judgment and noting that

memorandum of law district court cited to was “not evidence at all” and statement in Rule 56.1

statement district court relied upon was not supported by evidence in the record). Thus,

Valdiviezo fails to support these bald assertions with any admissible evidence—and “a pro se

party’s ‘bald assertion,’ completely unsupported by evidence, is not sufficient to overcome a

motion for summary judgment.” Lee, 902 F. Supp. at 429 (citing Carey, 923 F.2d at 21).

Accordingly, even reading the record in the light most favorable to Valdiviezo, he has failed to

“come forward with admissible evidence sufficient to raise a genuine issue of fact,” with respect

to the release’s validity, and no reasonable juror would find it invalid. 3 CILP Assocs., L.P., 735

F.3d at 123 (citation omitted).

         Because the release constitutes a valid knowing and voluntary waiver of Valdiviezo’s

constitutional rights, it releases the City and its employees from the remaining claims in this

action, which arise from incidents that predate the May 23, 2015 release. See generally Third.

Am. Compl. (alleging three incidents from which Valdiviezo’s claims arise—the August 12,



3
  The New York Civil Practice Law & Rules sections that Valdiviezo cites do not aid his argument in any way, as
these sections are inapplicable to the release at issue. See N.Y. C.P.L.R. § 2309 (relating to oaths and affirmations);
id. § 2101 (relating to papers “served or filed”); id. § 3020 (relating to verification of pleadings). Moreover, it is
irrelevant that the Third Amended Complaint was filed after Valdiviezo executed the general release. As
Defendants point it, it is the timing of accrual of Valdiviezo’s claims that is relevant to whether those claims are
barred by the release, not the timing of filing of the pleadings.



                                                           9
     Case 1:15-cv-03902-AJN-SLC Document 75 Filed 05/29/20 Page 10 of 10



2014 shower fall, the December 31, 2014 and January 19, 2015 cell block floods, and the

December 31, 2014 disturbance to Valdiviezo’s sleep). Accordingly, Defendants are entitled to

summary judgment on Valdiviezo’s remaining claims.

IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendants’ motion and dismisses

Valdiviezo’s remaining claims with prejudice. Accordingly, the Clerk of Court is respectfully

directed to enter judgment and close this case. This resolves Dkt. No. 64.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       A copy of this Opinion and Order will be mailed to Mr. Valdiviezo and that mailing will

be noted on the public docket.

       SO ORDERED.

Dated: May 29, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge




                                                10
